Citation Nr: 1002612	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  07-02 642	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 60 percent 
for asbestosis prior to December 8, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from September 2005 and March 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).  In the September 2005 
rating decision, the RO granted service connection for 
asbestosis and assigned a 60 percent evaluation effective 
December 30, 2004.  In the March 2006 decision, the RO denied 
entitlement to TDIU.

The Board remanded the case to the RO via the Appeals 
Management Center (AMC), for further development in September 
22, 2008.  

In a subsequent August 2009 rating decision, the RO/AMC 
granted an increased 100 percent evaluation for asbestosis, 
effective December 8, 2008; and granted entitlement to a TDIU 
effective December 30, 2004, the date of the Veteran's claim.  
The latter issue, thus is moot as it is considered a full 
grant of benefits. 


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
January 1952 to January 1956.

2.	On November 2, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of all issues on appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the Board observes that the RO/AMC granted the 
Veteran's claim for a TDIU, effective December 30, 2004.  In 
light of the full grant of benefits, the appeal on his issue 
has become moot.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn all issues 
on appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


